                                 UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF OREGON

 In re                                             )   Case No.    19-34267-tmb13
 Joseph E. Murphy                                  )
                                                   )   Notice of Debtor's
                                                   )   Amendment of Mailing List or
 Debtor(s)                                         )   Schedules D, E, F, E/F, G, or H


 1. Filing Instructions for Debtor(s)

   A. File this form to add or delete creditors from the mailing list and/or Official Forms (OF)
      Schedules D, E, F, E/F, G or H, or change the amount or classification of a debt listed on
      Schedules D, E, F and/or E/F. An amendment filing fee is required.

   B. If filing in paper, include a creditor mailing list with only the new or deleted creditors listed
      in the format set forth on Local Bankruptcy Form (LBF) 104. Be sure to label each set of
      changes (i.e., “Add”, “Delete”, etc.).

   C. If amending Schedules D, E, F, E/F, G or H, label them as “Supplemental” and include only
      the new information, and file them with this notice.

   D. If amending Schedules D, E, F or E/F, file OF B 106Sum for individual debtors, or
      OF B 206Sum for non-individual debtors.

   E. If the case is closed, file a separate motion to reopen with the applicable filing fee.

   F. To file an address change for a previously listed creditor, use LBF 101C instead of this form.

 2. Service Instructions for Debtor(s)

   A. When adding creditors, serve each new creditor with this notice, and a copy of any of the
      following documents that have already been filed in this case:

         1. The notice of meeting of creditors (i.e., notice of bankruptcy case) that includes all 9 digits
            of any Social Security Number (SSN) or Individual Taxpayer Identification Number (ITIN).

         2. Each applicable amended schedule.

         3. When the time for filing a timely proof of claim or complaint under 11 U.S.C. § 523(c) or
            § 727 has expired, a separate notification that adding the creditor may not result in
            discharge of the debt. You must create this notification.

         4. Chapter 7 or 11: Any order fixing time for filing a proof of claim form.
728 (12/1/2018)                               Page 1 of 2

                         Case 19-34267-tmb13           Doc 14     Filed 12/05/19
      5. Chapter 9, 11, 12, or 13:

             • The notice of any pending confirmation hearing, all related documents sent with
               that notice and, in a chapter 13 case, the most recent proposed plan; or

             • The most recent confirmation order, the most recent confirmed plan, and, if a
               confirmed chapter 11 plan, the approved disclosure statement.

      6. Chapter 11, 12 or 13: Any notice of modification of plan, including attachments, if time
         for objection has not expired.

      7. Chapter 9 or 11:

             • The names and addresses of the chairperson and any attorney for each official
               committee of creditors or equity security holders.

             • The notice of any pending hearing on a disclosure statement, with attachments.

   B. When deleting creditors, changing a creditor status (e.g., nondisputed to disputed), or
      reducing a creditor’s claim, serve each affected creditor with this notice, the applicable
      amended schedule(s), and the following:

      1. A notice to each deleted creditor that:

             •    the creditor is being deleted and will not receive any further notices; and

             •    if time has been fixed to file a proof of claim, the creditor should contact the
                  creditor’s attorney with any claims questions.

      2. Chapter 9 or 11: A notice to each affected creditor that a proof of claim must be filed by
         the later of (a) 30 days from the service date of this notice, or (b) the latest time fixed
         by the court.

 3. Certificate of Compliance

 The undersigned debtor or debtor's attorney certifies that: (A) all applicable requirements
 above have been completed; and (B) the attachments are true and correct or were individually
 verified by the debtor(s).

 Dated: 12/05/2019                     /s/ Richard J. Parker
                                       Signature
                                       Richard J. Parker, 503-241-1320
                                       Type or Print Signer's Name and Phone No.
                                       2763 Odell Hwy, Hood River OR 97031; SSN 3516
                                       Debtor’s Address & Taxpayer ID#(s) (last 4 digits)

728 (12/1/2018)                            Page 2 of 2

                       Case 19-34267-tmb13         Doc 14      Filed 12/05/19
 Fill in this information to identify your case:

 Debtor 1                   Joseph E. Murphy
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF OREGON

 Case number           19-34267
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             225,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              69,487.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             294,487.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             373,011.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             170,499.00


                                                                                                                                     Your total liabilities $               543,510.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                6,760.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                5,260.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy



                                                    Case 19-34267-tmb13                               Doc 14             Filed 12/05/19
 Debtor 1      Joseph E. Murphy                                                           Case number (if known) 19-34267

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy



                                                Case 19-34267-tmb13               Doc 14        Filed 12/05/19
 Fill in this information to identify your case:

 Debtor 1                   Joseph E. Murphy
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF OREGON

 Case number            19-34267
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Kabbage, Inc.                                           Last 4 digits of account number                                                                           $0.00
              Nonpriority Creditor's Name
              Corporation Service Company                             When was the debt incurred?
              Registered Agent
              40 Technology Pkwy S, #300
              Norcross, GA 30092
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Notice

 Part 3:        List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:        Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              37941                                                Best Case Bankruptcy



                                                  Case 19-34267-tmb13                         Doc 14            Filed 12/05/19
 Debtor 1 Joseph E. Murphy                                                                              Case number (if known)    19-34267

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $                     0.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                     0.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                     0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $                     0.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $                     0.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



                                                Case 19-34267-tmb13                       Doc 14           Filed 12/05/19
    Murphy, Joseph - 19-34267 - Pg. 1 of 1


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                   Kabbage, Inc.
                   Corporation Service Company
                   Registered Agent
                   40 Technology Pkwy S, #300
                   Norcross, GA 30092




               Case 19-34267-tmb13   Doc 14   Filed 12/05/19
